Exhibit 14.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-197331) of Parnell Pharmaceuticals Holdings Ltd of our report dated 15 September 2014 relating to the consolidated financial statements of Parnell Pharmaceuticals Holdings Ltd, which appears in this Form 20-F. /s/ PricewaterhouseCoopers PricewaterhouseCoopers Sydney, Australia 15 September 2014 PricewaterhouseCoopers, ABN 52 Darling Park Tower 2, 201 Sussex Street, GPO BOX 2650, SYDNEY NSW 1171 T: +61 2 8266 0000, F: +61 2 8266 9999, www.pwc.com.au
